Citation Nr: 0616406	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-32 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for arterial hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in San Juan, the Commonwealth of Puerto 
Rico.


FINDING OF FACT

The veteran's arterial hypertension is manifested complaints 
of headaches and tongue numbness and by diastolic pressure 
predominantly less than 110 and systolic pressure 
predominantly less than 200.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for arterial hypertension are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Arterial Hypertension

In August 2002, the veteran filed an increased rating claim 
for his service-connected hypertension.  He is currently 
evaluated as 10 percent disabled, which contemplates 
hypertensive vascular disease (essential arterial 
hypertension) where the diastolic pressure is predominantly 
100 or more or if systolic pressure is predominantly 160 or 
when continuous medication is shown necessary for the control 
of hypertension and there is a history of diastolic blood 
pressure of predominantly 100 or more.  A higher 20 percent 
evaluation requires diastolic pressure of predominantly 110 
or more or systolic pressure predominantly 200 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).  

Here, the evidence shows the veteran complains of headaches 
and tongue numbness and that his diagnosed hypertension is 
treated with medication.  His VA treatment records and the 
September 2002 VA examination report show that his 
hypertension was controlled and he had no arteriosclerotic 
complications.  The evidence fails to reveal hypertension 
manifested by diastolic pressure of predominantly 110 or more 
or systolic pressure predominantly 200 or more.  Instead the 
medical evidence reveals diastolic pressure readings ranging 
from 82 to 90 and systolic pressure readings ranging from 120 
to 153.  Basically, while the medical evidence does in fact 
show slight variations in the veteran's blood pressure, the 
blood pressure readings do not reflect the degree of 
diastolic or systolic pressure contemplated for a higher 
disability rating.  Therefore, his claim is denied.

The veteran's representative argues that the veteran is 
entitled to a higher disability rating based on the September 
2002 borderline electrocardiogram (ECG) results.   See March 
2006 informal hearing presentation.  However, the ECG report 
indicates that the minimal voltage criteria for left 
ventricular hypertrophy may be a normal variant and the 
September 2002 VA examination report is not indicative of 
hypertension heart disease, see also September 2002 VA 
radiology report, and notates the veteran did not have 
arteriosclerotic complications.  As such, the diagnostic 
criteria for hypertensive heart disease are not for 
application.

Furthermore, the Board has no reason to doubt that the 
veteran's service-connected hypertension affects his 
efficiency in certain tasks.  However, the evidence of record 
is not indicative of an exceptional or unusual disability 
picture and is not reflective of any factor that takes the 
veteran outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2005).

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

Prior to initial adjudication of his claim, the veteran was 
notified by letter in September 2002 of the evidence 
necessary substantiate his increased rating claim, informed 
of the evidence he was expected to provide, the evidence VA 
would seek, and requested to submit any evidence or 
information describing the evidence.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  It is clear from the veteran's active 
role in the adjudication of his claim and by his evidentiary 
arguments that he understood the evidence needed to 
substantiate his claims and his and VA's roles in the claims 
process.  Under these circumstances, the Board is satisfied 
that any issue as to the completeness of the notice was 
harmless.  

While the veteran was provided with the type of information 
and evidence needed to substantiate his claim, he was not 
provided with notice of any effective date criteria.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Despite 
inadequate notice provided to the veteran on this latter 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As the 
weight of the evidence is against the veteran's increased 
rating claim, any questions as to any appropriate effective 
date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded a VA examinations in 
connection with his claim and the resulting reports, as well 
as VA treatment records, have been associated with the claims 
file.  As the veteran has not identified evidence or 
authorized VA to obtain evidence any additional evidence 
pertinent to this claim, no further assistance to the veteran 
regarding development of evidence is required.


ORDER

An increased rating for arterial hypertension is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


